 

Exhibit 10.11



 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (“THE
ACT”) OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE (THE “LAWS”). THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION AND QUALIFICATION OF THESE SECURITIES UNDER THE ACT
AND THE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT AND THE LAWS.

 

WARRANT AGREEMENT

 

THIS WARRANT AGREEMENT (this “Agreement”) is entered into and effective as of
the effective date shown on Exhibit A (the “Effective Date”), by and between
NuGene International, Inc., a Nevada corporation (the “Company”), and the
Warrantholder shown on Exhibit A (“Warrantholder”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Warrantholder certify and agree
as follows:

 

1.          Grant of the Right to Purchase Stock. For value received, the
Company hereby grants to Warrantholder, and Warrantholder is entitled to, upon
the terms and subject to the conditions set forth in this Agreement, a warrant
(the “Warrant”) to purchase from the Company, at Warrantholder’s option, the
number of shares (the “Number of Shares”) of the Company’s Common Stock at the
purchase price set forth on Exhibit A (the “Exercise Price”). For purposes of
this Warrant, the Common Stock described herein shall be referred to as the
“Shares”.

 

2.          Exercise Period. Subject to the vesting schedule set forth on
Exhibit A, the Warrant may be exercised with respect to all or a portion of the
vested Shares, and shall be exercisable during the term of the Warrant which
expires on the expiration date (the “Expiration Date”) shown on Exhibit A, after
which date this Warrant shall terminate as to any unexercised portion hereof.

 

3.          Exercise of the Purchase Rights. Subject to this Agreement, the
purchase rights set forth in this Agreement are exercisable by Warrantholder at
any time prior to the expiration of the applicable term set forth in Section 2,
by tendering to the Company at its principal office a notice of exercise in the
form attached to this Agreement as Exhibit B (the “Notice of Exercise”), duly
completed and executed, together with a cashier’s check or wire transfer (or
other mode of payment acceptable to the Company) in the amount of the aggregate
purchase price of the Shares to be purchased, together with all applicable
transfer taxes, if any; provided, however, in no event may Warrantholder
exercise less than lesser of the minimum share exercise quantity (the “Minimum
Share Exercise Quantity”) as shown on Exhibit A or the number of unexercised
Shares in any single Notice of Exercise. Upon receipt of the Notice of Exercise
and the payment of the purchase price therefore, the Company shall issue to
Warrantholder a share certificate for the number of Shares purchased.

 

4.          Reservation of Shares. The Company shall at all times have
authorized and reserved a sufficient number of shares of its Common Stock to
provide for the exercise of the rights to purchase the Shares as provided in
this Agreement.

 



1

 

 

5.          No Rights as Shareholder. This Agreement does not entitle
Warrantholder to any voting rights or other rights as a shareholder of the
Company prior to the issuance of a stock certificate representing the Shares.

 

6.          Warrant Nontransferable. The Warrant may not be sold, pledged,
assigned or transferred in any manner without the written consent of the
Company.

 

7.          Adjustments of Warrant Price and Number of Shares. The number and
character of Shares issuable upon exercise of this Warrant (or any shares of
stock or other securities or property at the time receivable or issuable upon
exercise of this Warrant) and the Warrant Price therefore, are subject to
adjustment upon the occurrence of the following events: 

 

(a)          Adjustment for Reclassification, Reorganization or Merger. In case
of any reclassification or change of the outstanding securities of the Company
or of any reorganization of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) on or after the date hereof, or in case, after such date, the Company
(or any such other corporation) shall merge with or into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof at any
time after the consummation of such reclassification, change, reorganization,
merger or conveyance, shall be entitled to receive, in lieu of the stock or
other securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such Holder
would have been entitled upon such consummation if such Holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in paragraph (b) hereof; in such case, the terms of this Section 7(a)
shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation. 

 

(b)          Adjustment for Stock Splits, Stock Dividends, Recapitalization,
etc. The Warrant Price of this Warrant and the number of Shares issuable upon
exercise of this Warrant shall each be proportionally adjusted to reflect any
stock dividend, stock split, reverse stock split, combination of shares,
reclassification, recapitalization or other similar event affecting the number
of outstanding Shares that occurs after the date of the Warrant. 

 

8.          Other Adjustments. Except as provided in Section 7, no adjustment on
account of dividends or interest on Common Stock as the case may be, will be
made upon the exercise hereof. 

 

9.          No Fractional Shares. No fractional shares of Common Stock will be
issued in connection with any exercise hereunder. In lieu of any fractional
shares which would otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the fair market value of one share of
common stock on the date of exercise, as determined in good faith by the
Company’s Board of Directors

 

10.          Representations and Warranties of Warrantholder. The Warrantholder
represents and warrants as follows: 

 

(a)          The Warrantholder understands that the Company has limited business
operations and revenues to date. The Warrantholder has had adequate opportunity
to obtain publicly available information concerning the business of the Company.
The Company has not nor does it have any obligation to disclose any material
non-public information to Warrantholder, nor will the Company have any
obligation to update Warrantholder with any material non-public information of
which it may become aware after the date hereof. The Warrantholder has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Company, is able to bear
the risks of an investment in the Company and understands the risks of, and
other considerations relating to, the purchase of its Securities.

 



2

 



 

(b)          Any Securities to be acquired hereunder are being acquired by the
Warrantholder for the Warrantholder’s own account for investment purposes only
and not with a view to resale or distribution. 

 

(c)          Warrantholder either has a pre-existing personal or business
relationship with the Company or its officers, directors or controlling persons,
or by reason of Warrantholder’s business or financial experience, or the
business or financial experience of their professional advisors who are
unaffiliated with and who are not compensated by the Company, directly or
indirectly, have the capacity to protect their own interests in connection with
any purchase of the Company’s Securities. 

 

(d)          Warrantholder is not aware of the publication of any advertisement
in connection with the offer or sale of the Securities.           

 

(e)          The Warrantholder understands that the Securities have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
the securities laws of any state thereof or the securities laws of any other
jurisdiction, nor is such registration contemplated. The Warrantholder
understands and agrees further that the Securities must be held indefinitely
unless they are subsequently registered under the Securities Act and appropriate
state securities laws or an exemption from registration under the Securities Act
and appropriate state securities laws covering the sale of the Securities as
applicable, is available. The Warrantholder understands that legends stating
that the Securities has not been registered under the Securities Act and state
securities laws and setting out or referring to the restrictions on the
transferability and resale of the Securities will be placed on the certificates
representing the Securities. The Warrantholder’s overall commitment to the
Company and other investments that are not readily marketable is not
disproportionate to the Warrantholder’s net worth and the Warrantholder has no
need for immediate liquidity in the Warrantholder’s investment in the Company. 

 

(f)          The Warrantholder has had the opportunity to review the Company’s
public reports filed with the Securities and Exchange Commission (the “SEC
Filings”). The Warrantholder has not been furnished any literature other than
the SEC Filings and is not relying on any information, representation or
warranty by the Company or any of its affiliates or agents, other than
information contained in the SEC Filings, in determining whether to purchase any
of the Company’s Securities. 

 

(g)          The Warrantholder understands that certain forward-looking
statements that may be contained in the SEC Filings by their nature involve
significant elements of subjective judgment and analysis that may or may not be
correct; that there can be no assurance that such forward-looking statements
will be accurate; and that such forward-looking statements should not be relied
on as a promise or representation of the future performance of the Company.

 

(h)          The Warrantholder has consulted to the extent deemed appropriate by
the Warrantholder with the Warrantholder’s own advisers as to the financial,
tax, legal and related matters concerning an investment in the Company and on
that basis believes that an investment in the Company is suitable and
appropriate for the Warrantholder. 

 



3

 

 

(i)          If the Warrantholder is a natural person, he or she has the legal
capacity and all requisite authority to purchase the Securities and to perform
all the obligations required to be performed by the Warrantholder hereunder. If
the Warrantholder is a corporation, partnership, trust or other entity, it is
authorized to purchase the Securities and otherwise to comply with its
obligations under this Agreement. The person signing this Agreement on behalf of
such entity is duly authorized by such entity to do so. Such execution, delivery
and compliance by or on behalf of the Warrantholder does not conflict with, or
constitute a default under, any instruments to which the Warrantholder is bound,
any law, regulation or order to which the Warrantholder is subject, or any
agreement to which the Warrantholder is a party or by which the Warrantholder is
or may be bound. 

 

(j)          The principal residence of the Warrantholder is in the jurisdiction
indicated below the Warrantholder’s signature hereto, or if the Warrantholder is
a corporation, partnership, trust or other entity, such Warrantholder is
organized and qualified under the law of the state indicated below. 

 

(k)          The Warrantholder acknowledges that legal counsel to the Company
does not represent any Warrantholder, and that legal counsel to the Company
shall owe no duties directly to that Warrantholder. The Warrantholder
acknowledges that legal counsel to the Company has not represented the interests
of Warrantholder, or any documents or agreements related to the investment,
including this Agreement. The Warrantholder represents and warrants that it has
not revealed or disclosed any confidential information to legal counsel to the
Company, and that Warrantholder has either engaged independent legal counsel to
represent them with respect to the investment, or has had the opportunity to do
so. 

 

(l)           The Warrantholder is an “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act.

 

11.          Tax Issues.          Warrantholder acknowledges that Company has
given Warrantholder no tax advice regarding the Warrant.

 

12.          Market Stand-Off.

 

12.1          In connection with any underwritten public offering by the Company
or its successor of its equity securities pursuant to an effective registration
statement filed under the Securities Act of 1933, as amended, in connection with
the initial public offering, the Warrantholder shall not sell, make any short
sale of, loan, hypothecate, pledge, grant any option for the purchase of, or
otherwise dispose of or transfer for value or otherwise agree to engage in any
of the foregoing transactions with respect to any of the Company’s (or its
successor’s) equity securities without the prior written consent of the Company
and its underwriters, for such period of time from and after the effective date
of such registration statement as may be requested by the Company or such
underwriters; provided, however, that in no event shall such period exceed one
hundred eighty (180) days.

 

12.2          Notwithstanding the foregoing, the Warrantholder shall be subject
to the market stand-off provisions of this Section 12 only if the executive
officers of the Company are also subject to similar arrangements.

 



4

 

 

12.3          In order to enforce the provisions of this Section 12, the Company
(or its successor) may impose stop-transfer instructions with respect to the
Company’s equity securities, including the Shares, until the end of the
applicable stand-off period.

 

13.          Representations and Warranties. The Company hereby represents and
warrants, to and for the benefit of the Warrantholder, as follows:

 

13.1          Company Duly Organized. Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Nevada and
has all necessary power and authority to perform its obligations under this
Warrant;

 

13.2          Warrant Duly Authorized. The execution, delivery and performance
of this Warrant has been duly authorized by all necessary actions on the part of
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;

 

13.3          No Conflicts. This Warrant does not violate and is not in conflict
with any of the provisions of the Company’s Articles of Incorporation or Bylaws;
and

 

13.4          Issuance of Shares. The Company covenants that all Shares that may
be issued upon the exercise of rights represented by this Warrant, upon exercise
of the rights represented by this Warrant and payment of the Exercise Price, all
as set forth herein, will be duly authorized, validly issued, fully paid and
nonassessable and free from all liens and charges in respect of the issue
thereof. The Company agrees that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for securities of
the Company upon the exercise of this Warrant.

 

14.          Miscellaneous.

 

14.1          Governing Law. This Agreement is made in Orange County,
California, and it shall be construed exclusively in accordance with and
governed in all respects by the laws of the State of California without regard
to California’s conflict-of-law provisions. All parties hereby consent to the
exclusive venue and jurisdiction of the federal and state courts located in
Orange County, California for any and all claims arising from or related to this
Agreement.

 

14.2          Entire Agreement. This Agreement constitutes the final, complete
and exclusive agreement between the parties pertaining to the subject of this
Agreement, and supersedes all prior and contemporaneous agreements. None of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver. Any changes or supplements to this Agreement must be in
writing and signed by both of the parties.

 

14.3          Assignment. This Agreement shall be binding on, and shall inure to
the benefit of, the parties and their respective heirs, legal representatives,
successors and permitted assigns. Any assignment of the Warrant by Warrantholder
shall be subject to receipt of the prior written consent of the Company and the
assignee agreeing to all of the representations, warranties and covenants
contained herein.

 



5

 

 

14.4          Notices, Etc. All notices, requests, demands or other
communications that are required or permitted under this Agreement shall be in
writing and shall be deemed to have been given at the earlier of the date when
actually delivered to a party or three (3) days after being deposited in the
United States mail, postage prepaid, return receipt requested, and addressed as
follows, unless and until any of such parties notifies the others in accordance
with this Section of a change of address:

 



  The “Company”: NuGene International, Inc.     17912 Cowan     Irvine, CA 92614
    Attention: Chief Financial Officer         “Warrantholder”: See Exhibit A





 

14.5          Cost and Expenses of Enforcement. If any legal action or any
arbitration or other proceeding is brought for the enforcement of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover attorneys’ fees and other costs incurred in or associated with that
action or proceeding, in addition to any other relief to which such party may be
entitled.

 

14.6          Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other document referenced in this
Agreement, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or any other such
document.

 

14.7          Time is of the Essence. Time is of the essence in construing each
provision of this Agreement.

 

14.8          Interpretation. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement. The
parties acknowledge that each party has reviewed and revised, or have had an
opportunity to review and revise, this Agreement. Therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

14.9          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. A faxed signature shall
be as valid as an originally executed signature.

 

6

 

 

IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be
executed as of the Effective Date. 



        NuGene International, Inc.,         By:       Ali Kharazmi, Chief
Executive Officer         Warrantholder        



  

7

 



 

EXHIBIT A 



WARRANT TERMS 



        Effective Date: August 14, 2015     Warrantholder (including address):  
                Number of Shares: 50,000     Vesting Provisions: Immediate    
Exercise Price: $1.50     Expiration Date: Three years from the effective date.
    Minimum Share Exercise Quantity: 25,000     Other: See ANNEX I of Exhibit
regarding exercise of warrant     IN WITNESS WHEREOF, the parties agree to the
terms shown on this Exhibit A.     NuGene International, Inc.,       By:        
Ali Kharazmi, Chief Executive Officer       Warrantholder          





 

8

 



 





NNEX I OF EXHIBIT A
EXERCISE OF WARRANT



Exercise of Warrant. This Warrant shall be exercisable pursuant to the terms of
this Annex I.

Manner of Exercise.

This Warrant may only be exercised by the Holder hereof on or after the Exercise
Date and on or prior to the Expiration Date, in accordance with the terms and
conditions hereof, in whole or in part (but not as to fractional shares) with
respect to any portion of this Warrant, during the Company’s normal business
hours on any day other than a Saturday or a Sunday or a day on which commercial
banking institutions in New York, New York are authorized by law to be closed (a
“Business Day”), by surrender of this Warrant to the Company at its office,
accompanied by a written exercise notice in the form attached as Annex II to
this Warrant (or a reasonable facsimile thereof) duly executed by the Holder,
together with the payment of the aggregate Exercise Price for the number of
Warrant Shares purchased upon exercise of this Warrant. Upon surrender of this
Warrant, the Company shall cancel this Warrant document and shall, in the event
of partial exercise, replace it with a new Warrant document in accordance with
paragraph 1.3 below.

Except as provided for in paragraph 1.1(c) below, each exercise of this Warrant
must be accompanied by payment in full of the aggregate Exercise Price in cash
by check or wire transfer in immediately available funds for the number of
Warrant Shares being purchased by the Holder upon such exercise.

The aggregate Exercise Price for the number of Warrant Shares being purchased
may also, in the sole discretion of the Holder, be paid in full or in part on a
“cashless basis” at the election of the Holder:

in the form of Common Stock owned by the Holder (based on the Fair Market Value
(as defined below) of such Common Stock on the date of exercise);

in the form of Warrant Shares withheld by the Company from the Warrant Shares
otherwise to be received upon exercise of this Warrant having an aggregate Fair
Market Value on the date of exercise equal to the aggregate Exercise Price of
the Warrant Shares being purchased by the Holder; or

by a combination of the foregoing, provided that the combined value of all cash
and the Fair Market Value of any shares surrendered to the Company is at least
equal to the aggregate Exercise Price for the number of Warrant Shares being
purchased by the Holder.

For purposes of this Warrant, the term “Fair Market Value” means with respect to
a particular date, the average closing price of the Common Stock for the five
(5) trading days immediately preceding the applicable exercise herein as
officially reported by the principal securities exchange on which the Common
Stock is then listed or admitted to trading, or, if the Common Stock is not
listed or admitted to trading on any securities exchange as determined in good
faith by resolution of the Board of Directors of the Company, based on the best
information available to it.

To illustrate a cashless exercise of this Warrant under paragraph.1.1 (c)(ii)
(or for a portion thereof for which cashless exercise treatment is requested as
contemplated by paragraph 1.1(c)(iii) hereof), the calculation of such exercise
shall be as follows:





9

 

 



X = Y (A-B)/A
where:

X = the number of Warrant Shares to be issued to the Holder (rounded to the
nearest whole share).

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the Fair Market Value of the Common Stock.

B = the Exercise Price.

For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood, and acknowledged that the Common Stock issuable upon exercise of
this Warrant in a cashless exercise transaction as described in paragraph 1.1(c)
above shall be deemed to have been acquired at the time this Warrant was issued.
Moreover, it is intended, understood, and acknowledged that the holding period
for the Common Stock issuable upon exercise of this Warrant in a cashless
exercise transaction as described in paragraph 1.1(c) above shall be deemed to
have commenced on the date this Warrant was issued.

When Exercise Effective. Each exercise of this Warrant shall be deemed to have
been effected immediately prior to the close of business on the Business Day on
which this Warrant shall have been duly surrendered to the Company as provided
in paragraph 1.1, and, at such time, the Holder in whose name any certificate or
certificates for Warrant Shares shall be issuable upon exercise as provided in
paragraph 1.3 hereof shall be deemed to have become the holder or holders of
record thereof of the number of Warrant Shares purchased upon exercise of this
Warrant.

Delivery of Common Stock Certificates and New Warrant. As soon as reasonably
practicable after each exercise of this Warrant, in whole or in part, and in any
event within three (3) Business Days thereafter, the Company, at its expense
(including the payment by it of any applicable issue taxes), will cause to be
issued in the name of and delivered to the Holder hereof or, as the Holder (upon
payment by the Holder of any applicable transfer taxes) may direct:

a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
non-assessable Warrant Shares to which the Holder shall be entitled upon
exercise; and

in case exercise is in part only, a new Warrant document of like tenor, dated
the date hereof, for the remaining number of Warrant Shares issuable upon
exercise of this Warrant after giving effect to the partial exercise of this
Warrant (including the delivery of any Warrant Shares as payment of the Exercise
Price for such partial exercise of this Warrant).



10

 



 



Exhibit B

 

Notice of Exercise

[To be executed only upon exercise of Warrant]

To NUGENE INTERNATIONAL, INC.:

The undersigned registered holder of the within Warrant hereby irrevocably
exercises the Warrant pursuant to the terms of the Warrant with respect to
[_____] Warrant Shares, at an exercise price of $[____] per share, and requests
that the certificates for such Warrant Shares be issued in the name of and
delivered to:



               

The undersigned is hereby making payment for the Warrant Shares in the following
manner:

[check one]

[ ] by cash in accordance with Annex I 1.1(b) of the Warrant

[ ] via cashless exercise in accordance with Annex I 1.1(c) of the Warrant in
the following manner:

     

The undersigned hereby represents and warrants that it is, and has been since
its acquisition of the Warrant, the record and beneficial owner of the Warrant.

_______________________Dated:

______________________________

Print or Type Name

______________________________

(Signature must conform in all respects to name of holder as specified on the
face of Warrant)

_______________________________________________(Street Address)

_______________________________________________(City) (State) (Zip Code)



 

 

 

11







--------------------------------------------------------------------------------

